                    Case 1:20-cv-10688-MKV Document 13 Filed 12/28/20 Page 1 of 1
                                                    U.S. Department of Justice
           [Type text]
                                                                  United States Attorney
                                                                  Southern District of New York
                                                                  86 Chambers Street
                                                                  New York, New York 10007
                                                                  December 28, 2020

           VIA ECF
           Honorable Mary Kay Vyskocil                                                       USDC SDNY
           United States District Judge                                                      DOCUMENT
           Daniel Patrick Moynihan United States Courthouse                                  ELECTRONICALLY FILED
           500 Pearl Street                                                                  DOC #:
           New York, New York 10007                                                          DATE FILED: 12/28/2020

                  Re:     Berrezueta v. Decker, et al., 20 Civ. 10688 (MKV)

           Dear Judge Vyskocil:

                   This Office represents the government in the above-referenced immigration habeas matter
           in which petitioner Segundo Jose Berrezueta challenges the constitutionality of his detention. The
           government’s response is due at noon on December 29, 2020, the petitioner’s reply is due
           December 31, 2020, and a hearing on petitioner’s motion for a temporary restraining order and
           preliminary injunction is scheduled for January 5, 2021, at 2:30 p.m. See ECF Nos. 7, 11. On
           behalf of the parties, I write respectfully to request that the Court adjourn all deadlines in this case
           sine die (i.e., specifically including the dates for briefing and oral argument set forth above), and
           grant the parties leave to submit a joint status letter on or before January 8, 2021.

                   The reason for this request is that this morning, U.S. Immigration and Customs
           Enforcement informed this Office that it will release petitioner tomorrow. The parties thus
           respectfully submit that the requested adjournment is in the interests of efficiency and conservation
           of judicial and party resources. Counsel for the petitioner consents to this request. This is the first
           request for an adjournment of the briefing and oral argument dates. I apologize for making this
           request within 72 hours of the deadline for the government’s opposition submission; however, I
           am informed that the decision to release Mr. Berrezueta was not made until today.

                  We thank the Court for its consideration of this request.

The parties' request to adjourn sine die the              Respectfully submitted,
briefing deadlines and the hearing scheduled
for January 5, 2021, is GRANTED. The                      AUDREY STRAUSS
parties shall file a joint status letter on or            Acting United States Attorney for the
before January 8, 2021. SO ORDERED.                       Southern District of New York

     12/28/2020                                   By:      s/ Joshua E. Kahane
                                                          JOSHUA E. KAHANE
                                                          Assistant United States Attorney
                                                          86 Chambers Street, Third floor
                                                          New York, New York 10007
                                                          Telephone: (212) 637-2699
                                                          Facsimile: (212) 637-2786
                                                          E-mail: joshua.kahane@usdoj.gov
           cc: Counsel of Record (via ECF)
